 1   CHRISTOPHER J. HICKS
     Washoe County District Attorney
 2   HERBERT B. KAPLAN
     Deputy District Attorney
 3   Nevada State Bar Number 7395
     One South Sierra St.
 4   Reno, NV 89501
     hkaplan@da.washoecounty.us
 5   (775) 337-5700
     ATTORNEYS FOR WASHOE COUNTY
 6

 7                               UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
 9                                                   ***
10   MARY LOHNES,
11                  Plaintiff,                              Case No. 3:19-CV-00287-MMD-WGC
12           vs.
                                                            STIPULATION AND ORDER TO
13   WASHOE COUNTY,                                         VACATE DEADLINES AND
                                                            DISCOVERY PLAN/SCHEDULING
14                  Defendant.                              ORDER PURSUANT TO LR 26-4
                                                      /
15

16           COME NOW the parties herein, by and through respective undersigned counsel of
17   record and hereby stipulate and agree pursuant to LR 26-4 as follows:
18           This case involves Family Medical Leave Act employment related issues. To date, the
19   parties have conducted the FRCP 26(f) conference int his matter. Initial disclosures have been
20   exchanged.
21           A Scheduling Order (ECF #7) has been entered in this case. Expert disclosures and an
22   interim status report are due on October 23, 2019. The discovery deadline is December 23,
23   2019.
24           Discussions between counsel have made it evident that this case may be able to be
25   settled without the need to incur any additional costs of litigation. The parties believe that
26   settlement of this case is very possible if the status quo is maintained. A stipulation for




                                                      -1-
 1   settlement conference was submitted (ECF #5) to include the matter for an early neutral

 2   evaluation. Within the stipulation (ECF #9), the parties agreed to “stay any and all discovery in

 3   this matter pending completion of settlement attempts” in an effort to minimize the expense of

 4   litigation and to facilitate settlement. In response to a stipulation submitted by the parties (ECF

 5   #9), the Court has ordered the parties to participate a settlement conference. In the Court’s

 6   minute order (ECF #10), it granted the stipulation for settlement conference and referred the

 7   matter to Magistrate Judge Carla B. Carry to set an early neutral evaluation conference.

 8           The settlement conference has not to date been scheduled and it is unknown when that

 9   will be scheduled.

10           The parties agree that good cause exists to vacate and hold in abeyance those scheduled

11   deadlines, as well as all other related deadlines, as the parties agree that requiring discovery at

12   this juncture, with the settlement conference pending, would reduce the ability to settle the case.

13   The parties agree that such action is in their best interests in keeping the cost of this litigation to

14   a minimum by eliminating unnecessary pretrial activities, as well as being in the interest of the

15   Court in conserving its resources, pending the early neutral evaluation. Should settlement of the

16   case not result from the conference, a new scheduling order should be entered to allow the

17   parties to conduct appropriate discovery.

18           Accordingly, the parties stipulate and agree to vacate the Discovery Plan/Scheduling

19   Order of July 30, 2019, and the deadlines therein. In the event settlement discussions are

20   unsuccessful, a new Discovery Plan/Scheduling Order should be entered by the Court to allow

21   the appropriate discovery to be conducted.

22   ///

23   ///

24   ///

25   ///

26   ///




                                                       -2-
 1          This is undersigned counsels’ first request for an extension of the Discovery

 2   Plan/Scheduling Order.

 3          This stipulation to extend said deadlines are being submitted to the Court more than 21

 4   days before the expiration of the subject deadlines.

 5          Dated this 18th day of October, 2019.

 6                                                  CHRISTOPHER J. HICKS
                                                    District Attorney
 7
                                                    By /s/ Herbert B. Kaplan
 8                                                     HERBERT B. KAPLAN
                                                       Deputy District Attorney
 9                                                     MARY KANDARAS
                                                       Deputy District Attorney
10                                                     One South Sierra Street
                                                       Reno, NV 89501
11                                                     hkaplan@da.washoecounty.us
                                                       (775) 337-5700
12
                                                       ATTORNEYS FOR WASHOE COUNTY
13

14          Dated this 18th day of October, 2019.

15                                                  DOYLE LAW OFFICE, PLLC

16                                                  By /s/ Kerry Doyle
                                                       KERRY DOYLE, ESQ.
17                                                     4600 Kietzke Lane, Suite I-207
                                                       Reno, NV 89502
18                                                     kerry@rdoylelaw.com
                                                       (775) 525-0889
19
                                                       ATTORNEYS FOR PLAINTIFF
20

21                                                ORDER
22          IT IS SO ORDERED.
23
            Dated this 21st day of October, 2019.
24

25
                                                    _________________________________
26                                                  U.S. MAGISTRATE JUDGE




                                                      -3-
